Exibit 99.2 MANAGEMENT'S DISCUSSION AND ANALYSIS For the three months ended December 31, 2010 TABLE OF CONTENTS INTRODUCTION 3 BUSINESS PROFILE AND STRATEGY 3 OVERALL FINANCIAL PERFORMANCE 5 First Quarter Highlights 5 SELECTED FINANCIAL INFORMATION 7 FINANCIAL ANALYSIS 8 Branch Count 8 Revenue 9 Same Branch Revenues 10 Branch Operating Income and Operating Income 10 Expenses (excluding retention payments, depreciation, amortization and class action settlements) 11 Retention Payments 11 Depreciation and Amortization 11 Income Taxes 11 LIQUIDITY AND CAPITAL RESOURCES 12 RISK FACTORS AFFECTING PERFORMANCE 12 Consumer Protection Regulations 12 Legal Proceedings 14 Third Party Lenders/Retention Payments 15 CONTROLS AND PROCEDURES 16 OUTSTANDING SHARE DATA 16 DIVIDENDS 16 SUMMARY OF QUARTERLY RESULTS 17 OTHER 17 Cautionary Statement Regarding Forward-looking Information 17 Non-GAAP Measures 18 EBITDA Reconciliation 18 - 2 - INTRODUCTION The following management’s discussion and analysis (MD&A) should be read in conjunction with The Cash Store Financial Services Inc.’s (Cash Store Financial or the Company) unaudited consolidated interim financial statements for the three months ended December 31, 2010, and the audited consolidated financial statements and MD&A for the fifteen months ended September 30, 2010, both of which are available at SEDAR (www.sedar.com) and at the United States Securities and Exchange Commission website (www.sec.gov). All figures are presented in Canadian dollars and are reported in accordance with Canadian generally accepted accounting principles. This MD&A is dated as of January 26, 2011. BUSINESS PROFILE AND STRATEGY This section contains forward-looking statements.See Cautionary Statement Regarding Forward-Looking Information located at the end of this MD&A. Cash Store Financial is an alternative to traditional banks, providing short-term advances and other financial services, to serve the needs of everyday people through our two branch banners: The Cash Store and Instaloans. The Cash Store and Instaloans act as brokers to facilitate short-term advances and to provide other financial services to income-earning consumers.We also provide a range of in-demand financial products that are not supplied by traditional financial institutions. Driven by a dynamic workforce, a performance-based culture, and a commitment to strong business fundamentals, at December 31, 2010, we owned and operated 570 branches in nine Canadian provinces, two Canadian territories and the United Kingdom.We employ approximately 2,200 associates across Canada and the United Kingdom. Cash Store Financial is the only broker of short-term advances and provider of other financial services in Canada that is publicly traded on the Toronto Stock Exchange. Cash Store Financial trades under the symbol “CSF” on the Toronto Stock Exchange and under the symbol “CSFS” on the New York Stock Exchange. Our business is based on the recognition that the needs of a segment of the population are not being met by traditional financial institutions. Our strategic objective is to establish The Cash Store and Instaloans as the provider of choice, in jurisdictions in which we operate, for short-term advances and other financial services by offering a wide range of products, a high level of customer service, and convenient locations and hours of operation. In addition to meeting our customers’ needs by providing small, short-term loans which can be accessed quickly, we also offer financial product insurance, cheque cashing products, bank accounts, money transfers, pre-paid master cards, debit cards, term loans, and prepaid phone cards. As an important component in the execution of our long term product diversification strategy, bank accounts were introduced nationally across the branch network in February 2010. Accounts are Canada Deposit Insurance Corporation (CDIC) insurable and are offered through an agency agreement with a third party bank that is a federally regulated Schedule I bank. Management continues to be pleased by the interest of our customer base in the product and the revenue generated from these accounts. The agreement also offers Cash Store the opportunity to pursue other banking products and services that will enable the company to continue to diversify its product suite and build ancillary revenue. - 3 - Cash Store Financial is committed to the communities we serve.As part of this commitment we have partnered with the Alberta Diabetes Foundation and the Alberta Diabetes Institute.We have committed to raise $7.5 million on behalf of these two charities. In recognition of this commitment, the Company was one of 16 companies recognized with a “Roll of Honour” award by the Alberta Association of Fund Raising Executives. The “Roll of Honour” award celebrates extraordinary commitment and contributions to the non-profit sector from corporate citizens and individuals around Alberta. Cash Store Financial’s strategic priorities are: Operational: Operational strategic priorities can be broken down into four main strategic priorities that include: 1) Maturation of branch network: • Continued focus on improving Branch Operating Income (BOI) margins for all our branches; • Developing a motivated, knowledgeable team of associates dedicated to serving our customers through an integrated communication and training strategy that includes Cash Store College, Cash Store TV and our annual President’s Forum with every branch manager; • Strengthening marketing and training expertise to improve branch performance; and • Providing strong leadership through in-the-field, hands-on involvement of senior management. 2) New branch openings: • Further expanding our leading position in the Canadian alternative financial services industry through aggressive organic growth into underserved communities based on new branch profitability or via the acquisition of existing operators at accretive EBITDA (earnings before interest, income taxes, stock-based compensation, depreciation of property and equipment and amortization of intangible assets) multiples. 3) Growing existing product lines: • Providing superior service and complementary products with further diversification of the revenue stream. 4) International expansion: • Further expanding our network in the United Kingdom (UK); • Owning an 18% interest in The Cash Store Australia Holdings Inc. (AUC) which owns and operates 77 branches in Australia; and • Owning a 16% interest in RTF Financial Holdings Inc. (RTF), which is in the business of short-term lending, by utilizing highly automated mobile technology (SMS text message lending).RTF currently operates in Finland, Sweden, Denmark, the Netherlands and the UK with expansion plans to other European countries. - 4 - Financial: • Maximizing shareholder value by growing our earnings per share; • Further investments in business intelligence; • Reducing our cost of capital; and • Controlling or reducing costs through a strong focus on operational excellence and by taking advantage of our growing buying power. OVERALL FINANCIAL PERFORMANCE First Quarter Highlights This section contains forward-looking statements.See Cautionary Statement Regarding Forward-Looking Information. Thousands of dollars, except for per share amounts Three Months Ended Consolidated results December 31 December 31 Branch operating income $ $ Net income Before class action expenses net of tax Net income and comprehensive income Earnings before interest, taxes, depreciation, amortization, and class action expenses Earnings before interest, taxes, depreciation and amortization Diluted earnings per share Before class action expenses net of tax Net income and comprehensive income $ $ Net income for the first quarter, after removing class action settlement costs and related taxes was $3.4 million, compared to $5.5 million for the same quarter last year. Diluted earnings per share, before class action settlement costs and related taxes, was $0.19 for the quarter compared to $0.32 in the same quarter last year. First quarter earnings were lower as a result of: • Loan volumes did not grow enough to offset the effect of rate compression in the regulated provinces. Our focus in the coming quarter will be to offset the impact of rate compression with increased loan volumes and increased revenue from ancillary financial products. • Lower revenues of $1.1 million as a result of the implementation of regulations in Manitoba during the quarter; • Increased drag on earnings of $1.2 million from new branch openings; • An increase in retention payments as a percentage of loan volumes coupled with higher write-offs as a percentage of loan fees as a result of rate compression; • An increase in branch selling, general & administration (SG&A) of $1.0 million, related to new regulatory processes; - 5 - • Increased professional fees of $570,000 related to regulatory and class actions matters, and trade mark infringement issues; • $647,000 provision for loan losses for on balance sheet lending; and • Regional expense increases of $378,000 as a result of infrastructure associated with our National Collection Center and other new products. EBITDA adjusted to remove class action settlements was $7.5 million for the quarter compared to $10.7 million for the same quarter last year. The implementation of provincial industry rate regulations commenced in August 2009.We have welcomed the new industry regulations that have provided long-term future stability and growth opportunities.We have successfully complied with the implementation of regulations in British Columbia, Alberta, Ontario, Manitoba and Nova Scotia, representing markets in which 91% of our branches are located. With the implementation of regulations, we have experienced a decrease in our margins as a result of the introduction of rate caps. To help us transition through the implementation of regulations, we have utilized short-term incentive programs. The decreased margins and increased expenses have not yet been fully offset by the loan fees generated on increased loan volumes. We continue to view regulation as a positive for us and expect the benefits to accrue over the long-term. These are welcome developments that demonstrate to capital markets that the industry is now supported by a high degree of regulatory certainty and that the industry’s long-term stability has been secured. We have accommodated regulation more effectively than some competitors and there has been industry consolidation as a result. Regulation has positioned us to lend our own capital which we anticipate will result in improved margins in the future. We believe that industry regulation will encourage previously untapped consumer segments to enter the market and offer new revenue opportunities. Product and revenue diversification initiatives continue to generate positive results. Revenue from other services (including fees from financial product insurance, cheque cashing, bank accounts, money transfers, pre-paid master cards, debit cards, term loans and prepaid phone cards) increased to a record $13.7 million in the first quarter, up from $8.1 million in the same quarter last year.We have made significant improvements in products and services which complement our existing product lines.We will continue to progress towards our objectives of diversifying our revenue stream with products which enhance and complement our core products, and increasing the value generated from our existing suite of products. Other revenues have increased significantly as a result of the introduction of new products and other product enhancements. Management has established, as a strategic priority, the requirement to improve the revenue and earnings contributions from our lowest-performing branches. The effective execution of corporate-directed branch action plans has increased the number of profitable branches, and the earnings contribution from our lowest-performing branches. - 6 - SELECTED FINANCIAL INFORMATION Thousands of dollars, except for per share amounts and branch figures Three Months Ended Consolidated results December 31 December 31 No. of branches Canada United Kingdom 4 - Revenue Loan fees $ $ Other income Branch expenses Salaries and benefits Retention payments Selling, general and administrative Rent Advertising and promotion Provision for loan losses 16 Depreciation of property and equipment Branch operating income Regional expenses Corporate expenses Other depreciation and amortization Income before income taxes and class action settlements Class action settlements - EBITDA * Net income and comprehensive income $ $ Weighted average number of shares outstanding - basic Basic earnings per share Income before class action settlement costs $ $ Net income and comprehensive income $ $ Diluted earnings per share Income before class action settlement costs $ $ Net income and comprehensive income $ $ Consolidated Balance Sheet Information Working capital $ $ Total assets Total long-term liabilities Total liabilities Shareholders' equity $ $ *EBITDA – earnings from operations before interest, income taxes, stock-based compensation, depreciation of property and equipment and amortization of intangible assets. - 7 - FINANCIAL ANALYSIS This analysis provides an overview of our financial results for the first quarter ended December 31, 2010, compared to the same quarter last year. Branch Count This section contains forward-looking statements.See Cautionary Statement Regarding Forward-Looking Information. At the end of the first quarter, a total of 570 branches were in operation including four in the UK.This is an increase of 101 branches, compared to 469 branches (2010 - Canada - 469 and UK - nil) at the end of the same quarter last year. During the quarter, 27 new branches were added, one was acquired and two branches were consolidated with nearby branches. We increased by 26 net new branches over the quarter, more than planned, as compared to 19 in the same quarter last year. We consolidated two underperforming branches in the quarter compared to one consolidation in the same quarter last year. Branch performance continues to be monitored, and consolidations will occur when efficiencies can be achieved. We anticipate adding approximately 10 branches over the next quarter in Canada and anticipate adding 10 to 20 branches through fiscal 2011 in the UK. Material factors that determine the number of branch openings include availability of suitable locations with suitable lease terms, performance and favorable market rates. - 8 - Revenue Revenue increased 16.5%, in a stable regulatory environment, to $49.3 million from $42.3 million in the same quarter last year.The higher revenue reflects an increase in both loan fees and other services.The growth in both areas of revenue is due to: • 101 additional branches; • The maturing of existing branches; • Positive contributions from our new product initiatives, including bank accounts, which resulted in record revenue from other sources; and • Marginal increases in same branch revenues offset by loan volumes not increasing enough to offset the effect of rate compression in the regulated provinces and lower revenues as a result of rate caps in Manitoba. The table below illustrates consistent growth in a majority of branch age categories contributing to the overall growth in revenue. (Thousands of dollars, except branch figures) Revenues Average Revenue per Branch per Month Year Opened Number of Branches December 31 December 31 % Change December 31 December 31 2001* 94 $ $ -6
